
	

114 HR 3473 IH: Local Farm Vehicle Flexibility Act
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3473
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Barletta introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to prohibit limitations on certain grants due to standards
			 for covered farm vehicles and drivers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Local Farm Vehicle Flexibility Act. 2.Grants to StatesChapter 311 of title 49, United States Code, is amended—
 (1)in section 31101— (A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and
 (B)by inserting after paragraph (1) the following:  (2)covered farm vehicle means a motor vehicle (including an articulated motor vehicle)—
 (A)that— (i)is registered or otherwise designated by the State for use in, or transportation activities related to, the operation of farms;
 (ii)is equipped with a special registration plate or other State-issued designation to allow for identification of the vehicle as a farm vehicle by law enforcement personnel;
 (iii)is traveling in the State of registration or designation or in another State; (iv)is operated by—
 (I)a farm owner or operator; (II)a ranch owner or operator; or
 (III)an employee or family member of an individual specified in subclause (I) or (II); (v)is transporting to or from a farm or ranch—
 (I)agricultural commodities; (II)livestock;
 (III)agricultural supplies; or (IV)machinery, including machinery being transported for the purpose of performance of agricultural production activity or for the purpose of servicing or repairing the item being transported;
 (vi)is not used in the operations of a for-hire motor carrier; (vii)has a gross vehicle weight rating or gross vehicle weight, whichever is greater, that is—
 (I)26,001 pounds or less; or (II)greater than 26,001 pounds and is traveling within the State of registration or designation or within 150 air miles of the farm or ranch with respect to which the vehicle is being operated; and
 (viii)is not transporting materials that require a placard; or (B)that—
 (i)meets the requirements under subparagraph (A) (other than clause (vi) of such subparagraph); (ii)is operated pursuant to a crop share farm lease agreement;
 (iii)is owned by a tenant with respect to that agreement; and (iv)is transporting the landlord’s portion of the crops under that agreement.; and
 (2)in section 31102— (A)in subsection (b)(2)(E), by striking the period at the end and inserting a semicolon;
 (B)by redesignating subsection (e) as subsection (f); and (C)by inserting after subsection (d) the following:
					
 (e)Limitation of authority; State standards for covered farm vehicles and driversThe Secretary may not terminate, reduce, limit, or otherwise interfere with the amount or timing of grants that a State is otherwise eligible to receive under this title or title 23 as a result of any minimum standard or exemption provided by the State for a covered farm vehicle or the driver of such vehicle that is less stringent than the requirements for commercial motor vehicles and drivers established under title 49, Code of Federal Regulations, including requirements pertaining to—
 (1)controlled substances and alcohol use and testing; (2)commercial driver’s licensing;
 (3)driver qualifications; (4)medical certifications;
 (5)driving and operating commercial vehicles; (6)parts and accessories for the safe operation of commercial vehicles;
 (7)the maximum hours of service of drivers; (8)vehicle inspection repair and maintenance;
 (9)employee safety and health standards; and (10)recordkeeping related to compliance with such standards..
				
